DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaestle (USPN 10,156,686-previously cited).
Regarding claim 1, Kaestle discloses a finger sensor system comprising:
an ergonomic interface configured to be held by a hand of a user (a compressible foam coupled to the interior of the finger clip reads on claimed ergonomic interface; the drawing on the figure below represents the hand of the user), wherein the ergonomic interface is shaped to allow the hand of the user to rest along a curve when the ergonomic interface is held by the hand of the user (As shown in the figure below when the user inserts their finger into the clip and rest the three fingers on top and the thumb finger holding the bottom, the hand forms a curving); and a finger sensor associated with the ergonomic interface such that a finger of the hand of the user engages the finger sensor when the ergonomic interface is held by the hand of the user (finger clip 74, 72, figure 4, As shown in the figure below when the user inserts their finger into the clip and rest the three fingers on top and the thumb finger holding the bottom, the hand forms a curving). See figures 4-5 Col. 4 lines 52-67.

    PNG
    media_image1.png
    419
    515
    media_image1.png
    Greyscale

Regarding claim 2, Kaestle discloses the finger sensor further comprises a pivot release stand (element 93 figure 5).
Regarding claim 3, Kaestle discloses the system further comprises a pin and the pin comprises of a coil spring (element 93 figure 5).
Regarding claim 4, Kaestle discloses the pivot release stand is located at the deepest end of the first and second soft pads (figure 5).
Regarding claim 5, Kaestle discloses the ergonomic interface further
comprises a display. See figures 4-5 Col. 4 lines 52-67
Regarding claim 6, Kaestle discloses the system further comprises an
algorithm board. See figures 4-5 Col. 4 lines 52-67
Regarding claim 7, Kaestle discloses the system further comprises a processor. See figures 4-5 Col. 4 lines 52-67
Regarding claim 8, Kaestle discloses the system further comprises a
communication board. See figures 4-5 Col. 4 lines 52-67
Regarding claim 9, Kaestle discloses the system further comprises a battery. See figures 4-5 Col. 4 lines 52-67
Regarding claim 10, Kaestle discloses the algorithm board comprises of
RainbowSET® spectroscopy algorithms that can measure at least nine parameters from
transmission based spectroscopy. See figures 4-5 Col. 4 lines 52-67
Regarding claim 11, Kaestle discloses the interface is a rounded shape. See figures 4-5 Col. 4 lines 52-67
Regarding claim 12, Kaestle discloses the finger sensor is configured to be at a
maximum opening when a finger is not inserted. See figures 4-5 Col. 4 lines 52-67.

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose the newly added limitations. The rejection has been modified to explain as why the prior art reads on the newly claimed limitations as explained above in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791